DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 6/24/2021. 

Status of Claims
Claims 1-4, 6, 8-15, 17, 19-20 are pending; of which claims 1-4, 6, 8-15, 17, 19-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary D. Fedorochko, Reg. No. 35,509 on 11/4/2021.
	
The application has been amended as follows:

Claim 1. (currently amended)  An information processing device comprising: 
a non-volatile storage configured to store a plurality of private keys including a first private key and a second private key and a plurality of sets of correspondence information including first 
an input interface; 
a communication interface; 
a processor comprising hardware; and 
a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the information processing device to perform: 
receiving an input designating user identification information via the input interface; 
in response to receiving the input designating the first user identification information, identifying the first private-key identification information and the first certificate identification information using the first correspondence information corresponding to the first user identification information; 
in response to identifying the first private-key identification information, acquiring the first private key corresponding to the first private-key identification information from the non- volatile storage as a private key; 
in response to identifying the first certificate identification information, acquiring a first certificate identified by the first certification identification information from a specific external device via the communication interface as a certificate, the first certificate including a first public key 
in response to receiving the input designating the second user identification information, identifying the second private-key identification information and the second certificate identification information using the second correspondence information corresponding to the second user identification information; 
in response to identifying the second private-key identification information, acquiring the second private key corresponding to the second private-key identification information from the non-volatile storage as the private key; 
in response to identifying the second certificate identification information, acquiring a second certificate identified by the second certificate identification information from the specific external device via the communication interface as the certificate, the second certificate including a second public key corresponding to the second private key as the public key; 
converting specific data using the acquired private key to generate converted specific data, the converting including one of encrypting the specific data and decrypting the specific data encrypted using the public key included in the acquired certificate; and
outputting the acquired certificate.

Claim 12. (currently amended) A non-transitory computer readable storage medium storing a set of program instructions installed on and executed by a processor for controlling an information processing device including: 
a non-volatile storage configured to store a plurality of private keys including a first private key and a second private key and a plurality of sets of correspondence information including first correspondence information and second correspondence information, the first correspondence 
an input interface; 
a communication interface; and 
the processor, the set of program instructions which, when executed by the processor, cause the processor to perform a method comprising: 
receiving an input designating user identification information via the input interface; 
in response to receiving the input designating the first user identification information, identifying the first private-key identification information and the first certificate identification information using the first correspondence information corresponding to the first user identification information; 
in response to identifying the first private-key identification information, acquiring the first private key corresponding to the first private-key identification information from the non-volatile storage as a private key; 
in response to identifying the first private-key identification information, acquiring a first certificate identified by the first certificate identification information from a specific external device via the communication interface as a certificate, the first certificate including a first public key corresponding to the first private key as a public key, the specific external device being different from the information processing device; 

in response to identifying the second private-key identification information, acquiring the second private key corresponding to the second private-key information from the non-volatile storage as the private key; 
in response to identifying the second certificate identification information, acquiring a second certificate identified by the second certificate identification information from the specific external device via the communication interface as the certificate, the second certificate including a second public key corresponding to the second private key as the public key; 
converting specific data using the acquired private key to generate converted specific data, the converting including one of encrypting the specific data and decrypting the specific data encrypted using the public key included in the acquired certificate; and 
outputting the acquired certificate.

Claim 20. (currently amended)  A method for controlling an information processing device including: 
a non-volatile storage configured to store a plurality of private keys including a first private key and a second private key and a plurality of sets of correspondence information including first correspondence information and second correspondence information, the first correspondence information associating first user identification information, first private-key identification information, and first certificate identification information with each other, the second correspondence information associating second user identification information, second private-key identification information, and second certificate identification information with each other, the first private key being stored in 
an input interface; and 
a communication interface, the method comprising: 
receiving an input designating user identification information via the input interface; 
in response to receiving the input designating the first user identification information, identifying the first private-key identification information and the first certificate identification information using the first correspondence information corresponding to the first user identification information; 
in response to identifying the first private-key identification information, acquiring the first private key corresponding to the first private-key identification information from the non-volatile storage as a private key; 
in response to identifying the first certificate identification information, acquiring a first certificate identified by the first certificate identification information from a specific external device via the communication interface as a certificate, the first certificate including a first public key corresponding to the first private key as a public key, the specific external device being different from the information processing device; 
in response to receiving the input designating the second user identification information, identifying the second private-key identification information and the second certificate identification information using the second correspondence information corresponding to the second user identification information;
in response to identifying the second private-key identification information, acquiring the second private key corresponding to the second private-key information from the non-volatile storage as the private key; in response to identifying the second certificate identification information, acquiring second private key as the public key; 
converting specific data using the acquired private key to generate converted specific data, the converting including one of encrypting the specific data and decrypting the specific data encrypted using the public key included in the acquired certificate; and 
outputting the acquired certificate.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “receiving an input designating user identification information via the input interface; in response to receiving the input designating the first user identification information, identifying the first private-key identification information and the first certificate identification information using the first correspondence information corresponding to the first user identification information… acquiring the first private key corresponding to the first private-key identification information from the non-volatile storage as a private key… acquiring a first certificate identified by the first certificate identification information from a specific external device… the specific external device being different from the information processing device,” followed by encrypting/decrypting data using the acquired private key and outputting the acquired certificate, in addition to the similar steps performed if user input designating the second user identification information is received, as in claim 1.  Claims 12 and 20 contain similar subject matter and are thus allowable for similar reasons.

However, Tenenboym does not explicitly teach nor fairly suggest receiving an input designating first or second user identification information, identifying a first or second private-key identification information and a first or second certificate identification information using the first or second correspondence information corresponding to the first or second user identification information, acquiring the first or second private key corresponding to the first or second private-key identification information from the non-volatile storage as a private key, and acquiring a first or second certificate identified by the first or second certificate identification information from a specific external device, the specific external device being different from the information processing device.
Brodie (PGPUB 2017/0063550) teaches a device for generating device key pairs (paragraph 34), wherein the device stores key pairs in a registered device table comprising a device identifier, device public key, and device private key (paragraph 34), i.e. first and second public/private keys in association with first and second device identifiers, and acquiring the first and second private keys (paragraph 34).
However, Brodie does not explicitly teach nor fairly suggest identifying a first or second certificate identification information using first or second correspondence information corresponding to the first or second identification information, and acquiring a first or second certificate identified by the first or second certificate identification information from a specific external device, the specific external device being different from the information processing device.
Willming et al (US 7,114,070) teaches acquiring a first/second certificate in response to designation of first/second identification information (col 12 line 11-34).

Finally, Almahallawy et al (PGPUB 2014/0181504) teaches a system for securely provisioning a computing device (paragraph 15), wherein the computing device communicates with a trusted computing device which obtains a certificate on behalf of the computing device (paragraph 16).
However, Almahallawy does not explicitly teach nor fairly suggest receiving an input designating first or second user identification information, identifying a first or second private-key identification information and a first or second certificate identification information using the first or second correspondence information corresponding to the first or second user identification information, and acquiring the first or second private key corresponding to the first or second private-key identification information from the non-volatile storage as a private key.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491